            Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SUSAN A. HARRINGTON,                                )
           Plaintiff,                               )
                                                    )
               vs.                                  )   Civil Action No. 2:21-cv-1104
                                                    )
COMPREHENSIVE HEALTHCARE                            )
MANAGEMENT SERVICES, LLC t/d/b/a                    )
BRIGHTON REHABILITATION AND                         )
WELLNESS CENTER,                                    )
          Defendant.                                )   JURY TRIAL DEMANDED


                              COMPLAINT IN CIVIL ACTION


       AND NOW comes Plaintiff Susan A. Harrington (herein “Harrington”), by her attorney,

Domenic A. Bellisario, Esquire, and sets forth the following:

                                JURISDICTION AND VENUE
1.     This action is brought and jurisdiction lies pursuant to the Age Discrimination in

       Employment Act, of 1967, 29 U.S.C. § 621 et seq. (herein "ADEA"). Because this case is

       brought under the ADEA, this Court has federal question jurisdiction under 28 U.S.C. § 1331

       and 28 U.S.C. §1343(4). The Court also has pendent jurisdiction over the state claim which

       arises under the Pennsylvania Human Relations Act, 43 P.S. §951 et seq. (herein "PHRA").

2.     Venue is proper because all discriminatory practices alleged have occurred within the

       Commonwealth of Pennsylvania and within this judicial district.

3.     All conditions precedent to jurisdiction under the ADEA and PHRA have occurred or been

       complied with, namely:

       a.      A timely charge of employment discrimination on the basis of age and retaliation

               were filed with the Equal Employment Opportunity Commission ("EEOC") and the

               Pennsylvania Human Relations Commissions (“PHRC”).

       b.      A Notice of Right to Sue was issued by the EEOC on or about June 17, 2021.

                                          Page 1 of 8
           Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 2 of 8



      c.      This Complaint has been filed within 90 days of receipt of the EEOC's Notice of

              Right to Sue.

      d.      More than one year has elapsed from the filing of the complaint with the PHRC.

                                            PARTIES
4.    Harrington is a citizen of the United States of America who at all times material hereto

      resided at 1129 Forsyth Place, East Liverpool, OH 43920.

5.    Harrington is an “employee” within the meaning of the ADEA, 29 U.S.C. § 630(f) and

      within the meaning of the PHRA, 43 P.S. §954(c).

6.    Defendant Comprehensive Healthcare Management Services, LLC t/d/b/a Brighton
      Rehabilitation and Wellness Center (herein "Brighton Rehab") is a limited liability company

      or corporation operating within the Commonwealth of Pennsylvania which maintains its

      principal offices and place of business at 246 Friendship Circle, Beaver, PA 15009.

7.    At all relevant times, Brighton Rehab has been engaged in interstate commerce within the

      meaning of the ADEA.

8.    At all relevant times, Brighton Rehab has been, and continues to be an “employer” within

      the meaning of the ADEA, 29 U.S.C. § 630(b) and within the meaning of the PHRA, 43 P.S.

      §954(b).

                                  STATEMENT OF FACTS
9.    At all times material hereto, Harrington was an individual over the age of 40 years, having

      been born on November 20, 1956.

10.   In or about 2008 Harrington was hired by Brighton Rehab’s predecessor in interest, County

      of Beaver, as a Scheduler, at its long-term care and related health care services facility known

      as Friendship Ridge. In or about March 2014, Brighton Rehab acquired Friendship Ridge

      and continued to employ Harrington.

11.   In or about 2016, Brighton Rehab transferred Harrington to the position of Administrative

      Assistant.


                                           Page 2 of 8
           Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 3 of 8



12.   In or about August 2019, Brighton Rehab began removing duties from Harrington and

      reassigning such duties to younger employees.

13.   In or about September/October 2019, Brighton Rehab assigned Harrington back to the

      scheduling office.

14.   On or about Friday, January 3, 2020, Brighton Rehab informed Harrington that it was taking

      the department in a new direction, that it no longer needed her, that there was no other

      positions available for her, that she needed to empty out her desk, and to have a “Happy

      Friday.”

15.   On or about January 3, 2020, Brighton Rehab terminated Harrington’s employment.
16.   During her employment, Harrington was subjected to a hostile work place on account of her

      age, including, by way of example, but not limited to the following:

      a.      In or about 2016, Brighton Rehab’s then Administrator Paul Zlotolow placed a

              photograph purportedly of an elderly resident of the facility on Harrington’s desk and

              commented that “This is your friend.”

      b.      On several occasions in 2016 Zlotolow would criticize Harrington and tell her that

              he wanted to get rid of her.

      c.      In or about 2017, Brighton Rehab’s Executive Director Sam Helper commented to

              her that “This is a young person’s game.”

      d.      In or about the Spring 2018, Unit Manager Jess Mayo questioned how old Harrington

              was.

      e.      In or about 2018, when Harrington inquired about a promotion to a manager position,

              Brighton Rehab’s Human Resources Director Jan Kelly told her that she did not fit

              the profile the company was looking for and that it wanted someone younger.

      f.      During 2018 and 2019, Brighton Rehab’s Director of Nursing Eva Hamilton

              ridiculed Harrington by saying things such as she looked like a resident and she could

              be mistaken for a resident.


                                             Page 3 of 8
           Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 4 of 8



      g.      In or about January 2019, then newly-hired Administrator Robert Freed asked

              Harrington when she was going to retire. Harrington told him in a few years. About

              one week later, Freed asked Harrington why she was going to wait so long to retire.

              Harrington told him that she could not afford to retire earlier.

      h.      Later in 2019, Celenscak interrogated Harrington about when she was going to retire.

      i.      In or about the summer of 2019, Celenscak referred to Harrington an “old dog.”

              Harrington informed the Director of Nursing Eva Hamilton about the comment and

              Hamilton merely “rolled” her eyes. Harrington then went to Human Resource

              Manager Ashley Ifft and told her that it was hurtful and embarrassing for Celenscak
              to call her that name. Ifft never took any action against Celenscak. Thereafter,

              Harrington sensed being excluded from normal office interactions and not informed

              of updates.

      j.      In or about December 2019, Brighton Rehab invited all employees, except

              Harrington, to its holiday party.

17.   Brighton Rehab was aware of the hostile workplace created by its various managers and

      supervisors and failed to take appropriate steps to provide Harrington with a workplace free

      of such harassment.

18.   Brighton Rehab subjected Harrington to terms and conditions of employment which were

      less favorable than the terms and conditions of employment provided to younger employees.



                                  COUNT I
                  AGE DISCRIMINATION - HOSTILE WORKPLACE
19.   Paragraphs 1 through 18 are incorporated herein by reference as though set forth in full.

20.   By virtue of Brighton Rehab’s actions, Brighton Rehab discriminated against Harrington

      with respect to her compensation, terms, conditions, or privileges of employment because

      of her age and limited, segregated, or classified her in such a way as to deprive or tend to

      deprive her of employment opportunities or otherwise adversely affect her status as an

                                           Page 4 of 8
            Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 5 of 8



       employee because of her age.

21.    By virtue of Brighton Rehab’s actions, Brighton Rehab unlawfully subjected Harrington to

       a hostile workplace on account of her age.

22.    Brighton Rehab's discriminatory conduct was taken with malice and with reckless

       indifference to the federally protected rights of Harrington.

23.    Brighton Rehab's discriminatory conduct has caused, continues to cause, and will cause

       Harrington to suffer substantial damages for future pecuniary losses, mental anguish, loss of

       enjoyment of life and other nonpecuniary losses.

24.    Brighton Rehab's discriminatory conduct has caused, continues to cause, and will cause
       Harrington irreparable harm through her loss of such gainful employment and through her

       loss of employment benefits.

                                    RELIEF REQUESTED
       Wherefore, Harrington prays that Brighton Rehab be required to provide Harrington with all

appropriate remedies under the ADEA, including:

       a.      Lost wages, employment benefits, and other compensation lost to her as a result of

               Brighton Rehab’s discriminating against her on the basis of her age, and prejudgment

               interest;

       b.      Liquidated damages doubling the award of interest, wages, lost employment benefits,

               and other compensation lost to her as a result of Brighton Rehab’s discriminating

               against her on the basis of her age;

       c.      Reinstatement to her former position (or to a comparable job) and back pay or, in the

               alternative, pay for such a job beginning on the date the position in question was

               filled and extending for a reasonable time into the future;

       d.      Reasonable attorney fees, expert witness fees, expenses, and costs of this action and

               of prior administrative actions; and

       e.      Such other relief that this Court deems just and appropriate.


                                           Page 5 of 8
            Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 6 of 8



                            COUNT II
 AGE DISCRIMINATION/RETALIATION - FAILURE TO PROMOTE, GRANT PAY
                     RAISES, AND DISCHARGE

25.    Paragraphs 1 through 23 are incorporated herein by reference as though set forth in full.

26.    Brighton Rehab failed to promote, never gave Harrington a pay raise, and later terminated

       her employment on account of her age and in retaliation for complaining about age

       discrimination.

27.    Brighton Rehab's discriminatory conduct was taken with malice and with reckless

       indifference to the federally protected rights of Harrington.
28.    Brighton Rehab's discriminatory conduct has caused, continues to cause, and will cause

       Harrington to suffer substantial damages for future pecuniary losses, mental anguish, loss of

       enjoyment of life and other nonpecuniary losses.

29.    As a direct and proximate result of the foregoing violations of the ADEA, Harrington has

       sustained injury, including, but not limited to: denial of the wages and other benefits

       provided to employees employed by Brighton Rehab, lost interest on those wages and other

       benefits, and loss of any potential opportunity to advance within Brighton Rehab.

30.    Brighton Rehab's discriminatory conduct has caused, continues to cause, and will cause

       Harrington irreparable harm through her loss of such gainful employment and through her

       loss of employment benefits.

                                    RELIEF REQUESTED
       Wherefore, Harrington prays that Brighton Rehab be required to provide Harrington with all

appropriate remedies under the ADEA, including:

       a.      Lost wages, employment benefits, and other compensation lost to her as a result of

               Brighton Rehab’s discriminating against her on the basis of her age, and prejudgment

               interest;

       b.      Liquidated damages doubling the award of interest, wages, lost employment benefits,

               and other compensation lost to her as a result of Brighton Rehab’s discriminating

                                           Page 6 of 8
            Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 7 of 8



               against her on the basis of her age;

       c.      Reinstatement to her former position (or to a comparable job) and back pay or, in the

               alternative, pay for such a job beginning on the date the position in question was

               filled and extending for a reasonable time into the future;

       d.      Reasonable attorney fees, expert witness fees, expenses, and costs of this action and

               of prior administrative actions; and

       e.      Such other relief that this Court deems just and appropriate.

.Harrington DEMANDS A TRIAL BY JURY.


                                      COUNT III
                              PENDENT CLAIM UNDER PHRA
31.    Paragraphs 1 through 30 are incorporated herein by reference as though set forth in full.

32.    By virtue of Brighton Rehab's actions and inactions, as more fully set forth above, Brighton

       Rehab has discriminated against Harrington because of her age and in retaliation for having

       complained about such unlawful discrimination, in violation of the PHRA, 43 P.S. §955(a).

33.    By virtue of Brighton Rehab's actions as described above, Brighton Rehab has violated the

       PHRA.

34.    As a result of said violation of the PHRA by Brighton Rehab, Harrington has suffered, and

       will continue to suffer damages for which recovery is allowed under the PHRA, 43 P.S.

       §962(c).

                                     RELIEF REQUESTED
       Harrington prays the court to grant her the following relief:

       a.      Judgment in her favor and against Brighton Rehab for back pay and loss of

employment benefits.

       b.      Injunctive relief restraining Brighton Rehab from any further prohibited

discrimination against Harrington.

       c.      An award of compensatory damages in an amount to be determined at trial.


                                           Page 7 of 8
            Case 2:21-cv-01104-LPL Document 1 Filed 08/19/21 Page 8 of 8



       d.      An award of punitive damages in an amount to be determined at trial.

       e.      An award of reasonable attorney's fees, including litigation expenses and costs.

       f.      Such other further relief as the Court deems just and proper, and all relief to which

he is entitled under the PHRA.


Dated: August 19, 2021         /s/Domenic A. Bellisario
                              Domenic A. Bellisario, Esquire
                              Counsel for Plaintiff Susan A. Harrington
                              PA I.D. No.: 28845
                              310 Grant Street, Suite 1302
                              Pittsburgh, PA 15219
                              (412) 471-6463
                              domenic@bellisario.com




                                           Page 8 of 8
